Exhibit (10)(uu)

GOLD BANC CORPORATION, INC.

1996 EQUITY COMPENSATION PLAN

as amended on February 2, 2001

as further amended on October 19, 2006

SECTION 1

PURPOSE AND DURATION

1.1 Effective Date. This Plan permits the grant of Nonqualified Stock Options,
Incentive Stock Options, SARs, Restricted Stock, Performance Units and
Performance Shares. This Plan shall become effective upon approval of the Board
of Directors of the Company.

1.2 Purpose of this Plan. This Plan is intended to attract, motivate, and retain
(a) employees and directors of the Company and its Affiliates and
(b) consultants who provide significant services to the Company and its
Affiliates. This Plan also is designed to further the growth and financial
success of the Company and its Affiliates by aligning the interests of the
Participants, through the ownership of Shares and through other equity based
incentives, with the interests of the Company’s shareholders.

SECTION 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1 “1933 Act” means the Securities Act of 1933, as amended. Reference to a
specific section of the 1933 Act or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing, or superseding such section or regulation.

2.2 “1934 Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act or regulation thereunder shall include
such section or regulation, any valid regulation promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing, or superseding such section or regulation.

2.3 “Advisory Director” means such persons designated by the Board of Directors
of the Company as being entitled to notice of and to attend and participate in
meetings of the Board of Directors of the Company with voice, but without vote.

2.4 “Affiliate” means any corporation or any other entity, including
partnerships and joint ventures, which, directly or indirectly, controls, is
controlled by, or is under common control with, the Company, whether now or
hereafter existing.

2.5 “Affiliated SAR” means a SAR which is granted in connection with, and is
related to, an Option, and which automatically will be deemed to be exercised at
the same time that such related Option is exercised.



--------------------------------------------------------------------------------

2.6 “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Performance Units or Performance Shares.

2.7 “Award Agreement” means the written agreement setting forth the terms and
provisions applicable to each Award granted under this Plan.

2.8 “Board” or “Board of Directors” means the Board of Directors of the Company.

2.9 “Change in Control” shall have the meaning assigned to such term in
Section 12.2.

2.10 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing, or superseding such section or regulation.

2.11 “Committee” means the committee appointed by the Board pursuant to
Section 3.1 to administer this Plan.

2.12 “Company” means Gold Banc Corporation, Inc., a Kansas corporation, and any
successor thereto. With respect to the definitions of the Performance Goals, the
Committee in its sole discretion may determine that “company” means Gold Banc
Corporation, Inc. and its Subsidiaries.

2.13 “Consultant” means any consultant, independent contractor or other person
who provides significant services to the Company or to an Affiliate, and who is
compensated for such services, but who is neither an Employee nor a member of
the Board of Directors, but may be an Advisory Director.

2.14 “Director” means any individual who is a member of the Board of Directors
of the Company or is an Advisory Director of the Company.

2.15 “Disability” means a permanent and total disability within the meaning of
Section 22(e) (3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Committee in its sole discretion may determine
whether a permanent and total disability exists in accordance with uniform and
nondiscriminatory standards adopted by the Committee from time to time.

2.16 “Earnings Per Share” means as to any Fiscal Year, the Company’s Net Income
or a specified business unit’s Pro Forma Net Income, divided by a weighted
average number of Shares outstanding calculated on a fully diluted basis.

2.17 “Employee” means any employee of the Company or of an Affiliate, whether
now or hereafter employed.

2.18 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. Reference to a specific section of ERISA or regulation thereunder shall
include such section or

 

2



--------------------------------------------------------------------------------

regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2.19 “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.

2.20 “Fair Market Value” means, in descending order of determination, (i) the
last quoted per share selling price at which Shares were traded, as reported in
The Wall Street Journal; provided that the most recent trade date is less than
sixty (60) days prior to the date of determining Fair Market Value hereunder, or
(ii) the value determined in good faith by the Committee in accordance with
uniform and nondiscriminatory standards. Notwithstanding the preceding, for
federal, state and local income tax reporting purposes, fair market value shall
be determined by the Committee or its delegate in accordance with uniform and
nondiscriminatory standards adopted by it from time to time.

2.21 “Fiscal Year” means the fiscal year of the Company.

2.22 “Freestanding SAR” means a SAR that is granted independently of any Option.

2.23 “Grant Date” means, with respect to an Award, the date on which the Award
was granted.

2.24 “Incentive Stock Option” means an Option to purchase Shares which is
designated as an Incentive Stock Option, and is intended to meet the
requirements of Section 422 of the Code.

2.25 “Individual MBOs” means as to a Participant, the objective and measurable
goals set by a “management by objectives” process, and approved by the Committee
in its sole discretion.

2.26 “Net Income” means as to any Fiscal Year, the income after taxes of the
Company for that Fiscal Year determined in accordance with generally accepted
accounting principles; provided, however, that prior to the Fiscal Year, the
Committee shall determine whether any significant items shall be included or
excluded from the calculation of Net Income with respect to one or more
Participants.

2.27 “Nonqualified Stock Option” means an Option to purchase Shares which is not
an Incentive Stock Option.

2.28 “Option” means an Incentive Stock Option or a Nonqualified Stock Option
granted pursuant to this Plan.

2.29 “Participant” means an Employee, Consultant or Director to whom an
outstanding Award has been granted.

2.30 “Performance Goals” means the goals determined by the Committee in its sole
discretion to be applicable to a participant with respect to an Award. As
determined by the Committee, the Performance Goals applicable to an Award may
provide for a targeted level or levels of achievement using one or more of the
following measures: (a) Earnings Per Share, (b)

 

3



--------------------------------------------------------------------------------

Individual MBOs, (c) Net Income, (d) Pro Forma Net Income, (e) Return on
Designated Assets, (f) Return on Revenues, and (g) Satisfaction MBOs. The
Performance Goals may differ from Participant to Participant and from Award to
Award.

2.31 “Performance Period” shall have the meaning assigned to such term in
Section 8.3.

2.32 “Performance Share” means an Award granted to a Participant pursuant to
Section 8.

2.33 “Performance Unit” means an Award granted to a participant pursuant to
Section 8.

2.34 “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions. As provided in
Section 7, such restrictions may be based on the passage of time, the
achievement of target levels of performance or the occurrence of other events as
determined by the Committee in its sole discretion.

2.35 “Plan” means the Gold Banc corporation, Inc. 1996 Equity Compensation Plan,
as set forth in this instrument and as hereafter amended from time to time.

2.36 “Pro Forma Net Income” means as to any specified business unit for any
Fiscal Year, the portion of the Company’s Net Income allocable to such business
unit; provided, however, that prior to such Fiscal Year, the Committee shall
determine the basis on which such allocation shall be made.

2.37 “Restricted Stock” means an Award granted to a Participant pursuant to
Section 7.

2.38 “Retirement” means, in the case of an Employee, a Termination of Service by
reason of the Employee’s retirement at or after age sixty-five (65) or pursuant
to any early retirement program instituted by the Company. With respect to a
Director, “Retirement” means termination of service on the Board.

2.39 “Return on Designated Assets” means as to any Fiscal Year, (a) the Pro
Forma Net Income of a specified business unit, divided by the average of that
business unit’s designated assets measured as of the beginning and end of such
Fiscal Year, or (b) the Net Income of the Company, divided by the average of the
Company’s designated assets measured as of the beginning and end of such Fiscal
Year.

2.40 “Return on Revenues” means as to any Fiscal Year, the percentage equal to
the Company’s Net Income or a specified business unit’s Pro Forma Net Income,
divided by the Company’s or that business unit’s Annual Revenue.

2.41 “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, and any
future regulation amending, supplementing, or superseding such regulation.

2.42 “Satisfaction MBOs” means as to any Participant, the objective and
measurable individual goals set by a “management by objectives” process and
approved by the Committee, which goals relate to the satisfaction of external or
internal requirements.

 

4



--------------------------------------------------------------------------------

2.43 “Section 16 Person” means a person who, with respect to the Shares, is
subject to Section 16 of the 1934 Act.

2.44 “Shares” means the shares of common stock of the Company.

2.45 “Stock Appreciation Right” or “SAR” means an Award, granted either alone or
in connection with a related Option, that is designated as a SAR pursuant to
Section 6.

2.46 “Subsidiary” means a “subsidiary corporation” as defined in Section 424(f)
of the Code, whether now or hereafter existing.

2.47 “Tandem SAR” means a SAR which is granted in connection with, or related
to, an Option, and which requires forfeiture of the right to purchase an equal
number of shares under the related Option upon the exercise of such SAR; or
alternatively, which requires the cancellation of an equal amount of SAR upon
the purchase of the Shares subject to the Option.

2.48 “Termination of Service” or “Terminates” means (a) in the case of an
Employee, a cessation of the employee-employer relationship between an Employee
and the Company or an Affiliate for any reason, including, but not limited to, a
cessation by resignation, discharge, death, Disability, Retirement or the
disaffiliation of an Affiliate, but excluding any such cessation where there is
a simultaneous reemployment by the Company or by an Affiliate, (b) in the case
of a Director, a cessation of the status of the Director as a member of the
Board of Directors of the Company or as an Advisory Director for any reason,
including, but not limited to, a cessation by resignation, removal, death,
disability, or the failure to be reelected or reappointed, as the case may be,
and (c) in the case of a Consultant, a cessation of the service relationship
between a Consultant and the Company or an Affiliate for any reason, including,
but not limited to, a cessation by resignation, discharge, death, Disability or
the disaffiliation of an Affiliate, but excluding any such cessation where there
is a simultaneous re-engagement of the Consultant by the Company or by an
Affiliate.

SECTION 3

ADMINISTRATION

3.1 The Committee. This Plan shall be administered by the Committee. The
Committee shall consist of not less than two (2) Directors. The members of the
Committee shall be appointed from time to time by, and shall serve at the
pleasure of, the Board of Directors. The Committee shall be comprised solely of
Directors who both are (a) “disinterested persons” under Rule 16b-3, and
(b) “outside directors” under Section 162(m) of the Code.

3.2 Authority of the Committee. It shall be the duty of the Committee to
administer this Plan in accordance with the provisions hereof. The Committee
shall have all powers and discretion necessary or appropriate to administer this
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees, Directors and Consultants shall be granted
Awards, (b) prescribe the terms and conditions of the Awards, (c) interpret the
terms and provision of this Plan and of the Awards, (d) adopt rules for the
administration, interpretation and application of this Plan, and (e) interpret,
amend, or revoke any such rules.

 

5



--------------------------------------------------------------------------------

3.3 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under this Plan to one or more directors or officers of the
Company; provided, however, that the Committee may not delegate its authority
and powers (a) with respect to Section 16 Persons, or (b) in any way which would
jeopardize this Plan’s qualification under Section 162(m) of the Code or Rule
16b-3.

3.4 Decisions Binding. All determinations and decisions made by the Committee,
the Board and any delegate of the Committee appointed pursuant to Section 3.3
shall be final, conclusive, and binding on all persons, and shall be given the
maximum deference permitted by law.

SECTION 4

SHARES SUBJECT TO THIS PLAN

4.1 Number of Shares. Subject to adjustment as provided in Section 4.3, the
total number of Shares available for grant under this Plan shall not exceed
2,500,000. Shares granted under this Plan may be either authorized but unissued
Shares or treasury Shares, or any combination thereof.

4.2 Lapsed Awards. If an Award is settled in cash, or is cancelled, terminates,
expires or lapses for any reason (with the exception of the termination of a
Tandem SAR upon exercise of the related Option, or the termination of a related
Option upon exercise of the corresponding Tandem SAR), any Shares subject to
such Award thereafter shall be available to be the subject of a subsequent
Award.

4.3 Adjustments in Awards and Authorized Shares. In the event of any corporate
event or transaction, such as a merger, consolidation, share exchange,
recapitalization, reorganization, separation, stock dividend, stock split,
split-up, spin-off or other distribution of stock or property of the Company,
combination of shares, exchange of shares, dividend in kind, or other like
change in capital structure or distribution (other than normal cash dividends)
to shareholders of the Company, the Committee, in order to prevent dilution or
enlargement of Participants’ rights under the Plan, shall substitute or adjust,
in an equitable manner (including adjustments to avoid fractional shares), the
number of Common Shares (i) reserved under the Plan, (ii) available for
Incentive Stock Options or Restricted Stock, (iii) for which Awards may be
granted to an individual Participant, and (iv) covered by outstanding Awards
denominated in stock, (b) the stock prices related to outstanding Awards; and
(c) the appropriate Fair Market Value and other price determinations for such
Awards. In the event of a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization or liquidation, the Committee
shall be authorized to issue or assume Awards, whether or not in a transaction
to which Section 424(a) of the Code applies, by means of substitution of new
Awards for previously issued awards or an assumption of previously issued
awards. All adjustments under this Section 4.3 shall be made in a manner such
that they will not result in a penalty under Section 409A of the Code. Any
adjustment, waiver, conversion or other action taken by the Committee under this
Section 4.3 shall be conclusive and binding on all Participants, the Company and
their successors, assigns and beneficiaries.

 

6



--------------------------------------------------------------------------------

SECTION 5

STOCK OPTIONS

5.1 Grant of Options. Subject to the terms and provisions of this Plan, Options
may be granted to Employees, Directors and Consultants at any time and from time
to time as determined by the Committee in its sole discretion. The Committee in
its sole discretion shall determine the number of Shares subject to each Option;
provided, however, that during any Fiscal Year, no Participant shall be granted
Options covering more than 100,000 Shares. The Committee may grant Incentive
Stock Options, Nonqualified Stock Options, or any combination thereof.

5.2 Award Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares to which the Option pertains, any conditions to exercise of the Option
and such other terms and conditions as the Committee in its sole discretion
shall determine. The Award Agreement also shall specify whether the Option is
intended to be an Incentive Stock Option or a Nonqualified Stock Option.

5.3 Exercise Price. Subject to the provisions of this Section 5.3, the Exercise
Price per Share for each Option shall be determined by the Committee in its sole
discretion.

5.3.1 Incentive Stock Options. In the case of an Incentive Stock Option, the
Exercise Price per Share shall be not less than one hundred percent (100%) of
the Fair Market Value of a Share on the Grant Date; provided, however, that if
on the Grant Date, the Employee (together with persons whose stock ownership is
attributed to the Employee pursuant to Section 424(d) of the Code) owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, the Exercise Price per Share
shall be not less than one hundred ten percent (110%) of the Fair Market Value
of a Share on the Grant Date.

5.3.2 Substitute Options. Notwithstanding the provisions of Section 5.3.1, in
the event that the Company or an Affiliate consummates a transaction described
in Section 424(a) of the Code (e.g., the acquisition of property or stock from
an unrelated corporation), persons who become Employees or Consultants on
account of such transaction may be granted Options in substitution for options
granted by such former employer or recipient of services. If such substitute
Options are granted, the Committee, in its sole discretion and consistent with
Section 424(a) of the Code, may determine that such substitute Options shall
have an Exercise Price per Share less than one hundred (100%) of the Fair Market
Value of the Shares on the Grant Date.

5.4 Expiration of Options.

5.4.1 Expiration Dates. Each Option shall terminate upon the earlier of the
first to occur of the following events:

(a) The date for termination of the Option set forth in the Award Agreement; or

(b) The expiration of ten (10) years from the Grant Date (except as provided in
Section 5.8.2 regarding Incentive Stock Options); or

 

7



--------------------------------------------------------------------------------

(c) The expiration of one (1) year from the date of the Optionee’s Termination
of Service for a reason other than the Optionee’s death, Disability or
Retirement (except as provided in Section 5.8.2 regarding Incentive Stock
Options); or

(d) The expiration of three (3) years from the date of the Optionee’s
Termination of Service by reason of Disability, death, or Retirement (except as
provided in Section 5.8.2 regarding Incentive Stock Options).

5.4.2 Committee Discretion. Subject to the limits of Section 5.4.1, the
Committee in its sole discretion (a) shall provide in each Award Agreement when
each Option expires and becomes unexercisable and (b) may, after an Option is
granted, extend the maximum term of the Option (subject to Section 5.8.4
regarding Incentive Stock Options), provided however, in the case of Incentive
Stock Options, that the maximum term of the Option may not be extended if the
Fair Market Value per Share is greater than the Exercise Price per Share.

5.5 Exercisability of Options. Options granted under this Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine in its sole discretion. After an Option is
granted, the Committee in its sole discretion may accelerate the exercisability
of the Option. However, in no event may any Option granted to a Section 16
Person be exercisable until at least six (6) months following the Grant Date or
such shorter period as may be permissible while maintaining compliance with Rule
16b-3.

5.6 Payment. Options shall be exercised by the Participant’s delivery of a
written notice of exercise to the Secretary of the Company or its designee,
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares. Upon the exercise of any
Option, the Exercise Price shall be payable to the Company in full in cash or by
certified or cashiers check. The Committee in its sole discretion also may
permit exercise (a) by tendering previously acquired Shares having an aggregate
Fair Market Value at the time of exercise equal to the total Exercise Price,
(b) by delivery of an executed promissory note representing indebtedness of the
Participant to the Company, (c) by any other means which the Committee in its
sole discretion determines (i) to provide legal consideration for the Shares,
and (ii) to be consistent with the purposes of this Plan, or (d) any combination
of the methods of payment set forth in this Section. As soon as practicable
after receipt of a written notification of exercise and full payment for the
Shares purchased, the Company shall deliver to the Participant or to the
Participant’s designated broker, Share certificates (which may be in book entry
form) representing such Shares.

5.7 Share Transferability. The Committee may impose transfer restrictions on any
Shares acquired pursuant to the exercise of an Option as it may deem advisable
or appropriate in its sole discretion, including, but not limited to,
restrictions related to applicable Federal securities laws, the requirements of
any national securities exchange or system upon which Shares are then listed or
traded, and any blue sky or state securities laws.

 

8



--------------------------------------------------------------------------------

5.8 Certain Additional Provisions for Incentive Stock Options.

5.8.1 Eligible Participants. Incentive Stock Options may be granted only to
persons who are employees of the Company or a Subsidiary on the Grant Date.

5.8.2 Exercisability. The aggregate Fair Market Value of the Shares (as
determined on the applicable Grant Date) with respect to which Incentive Stock
Options are exercisable for the first time by any Employee during any calendar
year (under all plans of the Company and its Subsidiaries) shall not exceed
$100,000.

5.8.3 Termination of Service. No Incentive Stock Option may be exercised more
than three (3) months after the Participant’s Termination of Service for any
reason other than Disability or death, unless (a) the Participant dies during
such three-month period, and (b) the Award Agreement or the Committee permits
later exercise. No Incentive Stock Option may be exercised more than one
(1) year after the Participant’s termination of employment on account of
Disability, unless (a) the Participant dies during such one-year period, and
(b) the Award Agreement or the Committee permits later exercise.

5.8.4 Expiration. No Incentive Stock Option may be exercised after the
expiration of ten (10) years from the Grant Date; provided, however, that if the
Option is granted to an Employee who, together with persons whose stock
ownership is attributed to the Employee pursuant to Section 424(d) of the Code,
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or any of its Subsidiaries, the Option may not
be exercised after the expiration of five (5) years from the Grant Date.

SECTION 6

STOCK APPRECIATION RIGHTS

6.1 Grant of SARs. Subject to the terms and conditions of this Plan, a SAR may
be granted to Employees, Directors and Consultants at any time and from time to
time as shall be determined by the Committee in its sole discretion. The
Committee may grant Affiliated SARs, Freestanding SARs, Tandem SARs, or any
combination thereof.

6.1.1 Number of Shares. The Committee shall have complete discretion to
determine the number of SARs granted to any participant, provided that during
any Fiscal Year, no Participant shall be granted SARs covering more than 100,000
Shares.

6.1.2 Exercise Price and Other Terms. The Committee, subject to the provisions
of this Plan, shall have complete discretion to determine the terms and
conditions of SARs granted under this Plan. The exercise price per Share of
Tandem or Affiliated SARs shall equal the Exercise Price per Share of the
related Option. In no event shall a SAR granted to a Section 16 Person become
exercisable until at least six (6) months after the Grant Date or such shorter
period as may be permissible while maintaining compliance with Rule 16b-3.

6.2 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.
With respect to a Tandem SAR granted in connection with

 

9



--------------------------------------------------------------------------------

an Incentive Stock Option: (a) the Tandem SAR shall expire no later than the
expiration of the underlying Incentive Stock Option; (b) the value of the payout
with respect to the Tandem SAR shall be for no more than one hundred percent
(100%) of the difference between the Exercise Price per Share of the underlying
Incentive Stock Option and the Fair Market Value per Share of the Shares subject
to the underlying Incentive Stock Option at the time the Tandem SAR is
exercised; and (c) the Tandem SAR shall be exercisable only when the Fair Market
Value per Share of the Shares subject to the Incentive Stock Option exceeds the
Exercise Price per Share of the Incentive Stock Option.

6.3 Exercise of Affiliated SARs. An Affiliated SAR shall be deemed to be
exercised upon the exercise of the related Option. The deemed exercise of an
Affiliated SAR shall not necessitate a reduction in the number of Shares subject
to the related Option.

6.4 Exercise of Freestanding SARs. Freestanding SARs shall be exercisable on
such terms and conditions as the Committee in its sole discretion shall
determine; provided, however, that no SAR granted to a Section 16 Person shall
be-exercisable until at least six (6) months after the Grant Date or such
shorter period as may be permissible while maintaining compliance with Rule
16b-3.

6.5 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price per share, the term of the SAR, the conditions
of exercise, and such other terms and conditions as the Committee in its sole
discretion shall determine.

6.6 Expiration of SARs. A SAR granted under this Plan shall expire on the date
set forth in the Award Agreement, which date shall be determined by the
Committee in its sole discretion. Notwithstanding the foregoing, the terms and
provisions of Section 5.4 also shall apply to SARs.

6.7 Payment of SAR Amount. Upon exercise of a SAR, a participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying (i) the positive difference between the Fair Market Value of a Share
on the date of exercise over the exercise price per Share by (ii) the number of
Shares with respect to which the SAR is exercised. At the sole discretion of the
Committee, the payment upon SAR exercise may be in cash, in Shares of equivalent
value, or in any combination thereof.

SECTION 7

RESTRICTED STOCK

7.1 Grant of Restricted Stock. Subject to the terms and provisions of this Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Employees, Directors and Consultants in such amounts as the Committee
in its sole discretion shall determine. The Committee in its sole discretion
shall determine the number of Shares to be granted to each Participant;
provided, however, that during any Fiscal Year, no participant shall receive
more than 100,000 Shares of Restricted Stock.

7.2 Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Committee in its sole discretion shall determine. Unless the Committee in its
sole discretion determines otherwise, Shares of Restricted Stock shall be

 

10



--------------------------------------------------------------------------------

held by the Company as escrow agent until the end of the applicable Period of
Restriction.

7.3 Transferability. Except as provided in this Section 7, Shares of Restricted
Stock may not be sold, transferred, gifted, bequeathed, pledged, assigned, or
otherwise alienated or hypothecated, voluntarily or involuntarily, until the end
of the applicable Period of Restriction; provided, however, that in no event may
the restrictions on Restricted Stock granted to a Section 16 Person lapse prior
to six (6) months following the Grant Date or such shorter period as may be
permissible while maintaining compliance with Rule 16b-3.

7.4 Other Restrictions. The Committee in its sole discretion may impose such
other restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate in accordance with this Section 7.4.

7.4.1 General Restrictions. The Committee may set restrictions based upon
(a) the achievement of specific performance objectives (Company-wide, divisional
or individual), (b) applicable Federal or state securities laws, (c) continued
employment or service to the Company, or (d) any other basis determined by the
Committee in its sole discretion.

7.4.2 Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock as “performance-based compensation” under Section 162(m) of
the Code, the Committee in its sole discretion may either condition Awards on
the achievement of Performance Goals or set restrictions based upon the
achievement of Performance Goals. The Performance Goals shall be set by the
Committee on or before the latest date permissible to enable the Restricted
Stock to qualify as “performance based compensation” under Section 162(m) of the
Code. In granting Restricted Stock that is intended to qualify under
Section 162(m) of the Code, the Committee shall follow any procedures determined
by it in its sole discretion from time to time to be necessary, advisable, or
appropriate to ensure qualification of the Restricted Stock under Section 162(m)
of the Code (e.g., in determining the Performance Goals).

7.4.3 Legend on Certificates. The Committee in its sole discretion may legend
the certificates representing Restricted Stock to give appropriate notice of
such restrictions. For example, the Committee may determine that some or all
certificates representing Shares of Restricted Stock shall bear the following
legend:

“THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER IMPOSED PURSUANT TO THE GOLD BANC
CORPORATION, INC. 1996 EQUITY COMPENSATION PLAN AND IN A RESTRICTED STOCK
AGREEMENT. A COPY OF THE PLAN AND SUCH RESTRICTED STOCK AGREEMENT MAY BE
OBTAINED FROM THE SECRETARY OF GOLD BANC CORPORATION, INC.”

7.5 Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under
this Plan shall be released from escrow as soon as practicable after the end of
the applicable Period of Restriction. The

 

11



--------------------------------------------------------------------------------

Committee in its sole discretion may accelerate the time at which any
restrictions shall lapse and remove any restrictions; provided, however, that
the Period of Restriction on Shares granted to a Section 16 Person may not lapse
until at least six (6) months after the Grant Date or such shorter period as may
be permissible while maintaining compliance with Rule 16b-3. After the end of
the applicable Period of Restriction, the Participant shall be entitled to have
any legend or legends under Section 7.4.3 removed from his or her Share
certificate, and the Shares shall be freely transferable by the Participant.

7.6 Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless the applicable Award Agreement provides
otherwise.

7.7 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the applicable Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid with respect to Restricted Stock
granted to a Section 16 Person, any dividend or distribution that constitutes a
“derivative security” or an “equity security” under Section 16 of the 1934 Act
shall be subject to a Period of Restriction equal to the longer of (a) the
remaining Period of Restriction on the Shares of Restricted Stock with respect
to which the dividend or distribution is paid, or (b) six (6) months.

7.8 Return of Restricted Stock to Company. On the date set forth in the
applicable Award Agreement, the Restricted Stock for which the applicable
restrictions have not either lapsed or been satisfied shall revert to the
Company and thereafter shall be available for grant under this Plan.

SECTION 8

PERFORMANCE UNITS AND PERFORMANCE SHARES

8.1 Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Employees, Directors and Consultants at any time and from time
to time, as shall be determined by the Committee in its sole discretion. The
Committee shall have complete discretion in determining the number of
Performance Units and Performance Shares granted to each participant; provided,
however, that during any Fiscal Year, (a) no Participant shall receive
Performance Units having an initial value greater than $100,000, and (b) no
Participant shall receive more than 100,000 Performance Shares.

8.2 Value of Performance Units/Shares. Each Performance Unit shall have an
initial value that is established by the Committee on or before the Grant Date.

8.3 Performance Objectives and Other Terms. The Committee shall set performance
objectives in its sole discretion which, depending on the extent to which they
are met, will determine the number or value of Performance Units or Performance
Shares, or both, that will be paid out to the Participants. The time period
during which the performance objectives must be

 

12



--------------------------------------------------------------------------------

met shall be called the “Performance Period.” Performance Periods of Awards
granted to Section 16 Persons shall, in all cases, exceed six (6) months in
length or such shorter period as may be permissible while maintaining compliance
with Rule 16b-3. Each Award of Performance Units or Performance Shares shall be
evidenced by an Award Agreement that shall specify the Performance Period, and
such other terms and conditions as the Committee in its sole discretion shall
determine.

8.3.1 General Performance Objectives. The Committee may set performance
objectives based upon (a) the achievement of Company-wide, divisional or
individual goals, (b) applicable Federal or state securities laws, or (c) any
other basis determined by the Committee in its discretion.

8.3.2 Section 162(m) Performance Objectives. For purposes of qualifying grants
of Performance Units or Performance Shares as “performance-based compensation”
under Section 162(m) of the Code, the Committee in its sole discretion may
determine that the performance objectives applicable to Performance Units or
Performance Shares, as the case may be, shall be based on the achievement of
Performance Goals. The Performance Goals shall be set by the Committee on or
before the latest date permissible to enable the Performance Units or
Performance Shares, as the case may be, to qualify as “performance-based
compensation” under Section 162(m) of the Code. In granting Performance Units or
Performance Shares which are intended to qualify under Section 162(m) of the
Code, the Committee shall follow any procedures determined by it from time to
time to be necessary or appropriate in its sole discretion to ensure
qualification of the Performance Units or Performance Shares, as the case may
be, under Section 162(m) of the Code (e.g., in determining the Performance
Goals).

8.4 Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units or Performance Shares shall be
entitled to receive a payout of the number of Performance Units or Performance
Shares, as the case may be, earned by the participant over the Performance
Period, to be determined as a function of the extent to which the corresponding
performance objectives have been achieved. After the grant of a Performance Unit
or Performance Share, the Committee in its sole discretion may reduce or waive
any performance objectives for such Performance Unit or Performance Share;
provided, however, that Performance Periods of Awards granted to Section 16
Persons shall not be less than six (6) months or such shorter period as may be
permissible while maintaining compliance with Rule 16b-3.

8.5 Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units or Performance Shares shall be made as soon as practicable
after the end of the applicable Performance Period. The Committee in its sole
discretion may pay earned Performance Units or Performance Shares in the form of
cash, in Shares (which have an aggregate Fair Market Value equal to the value of
the earned Performance Units or Performance Shares, as the case may be, at the
end of the applicable Performance Period), or in any combination thereof.

 

13



--------------------------------------------------------------------------------

8.6 Cancellation of Performance Units/Shares. On the earlier of the date set
forth in the Award Agreement or the participant’s Termination of Service (other
than by death, Disability or, with respect to an Employee, Retirement), all
unearned or unvested Performance Units or Performance Shares shall be forfeited
to the Company, and thereafter shall be available for grant under this Plan. In
the event of a Participant’s death, Disability or, with respect to an Employee,
Retirement, prior to the end of a Performance Period, the Committee shall reduce
his or her Performance Units or Performance Shares proportionately based on the
date of such Termination of Service.

SECTION 9

MISCELLANEOUS

9.1 Deferrals. The Committee in its sole discretion may permit a Participant to
defer receipt of the payment of cash or the delivery of Shares that would
otherwise be due to such Participant under an Award. Any such deferral election
shall be made at least one year prior to the due date, and shall be subject to
such rules and procedures as shall be determined by the Committee in its sole
discretion.

9.2 No Effect on Employment or Service. Nothing in this plan shall interfere
with or limit in any way the right of the Company to terminate any participant’s
employment or service at any time, with or without cause. For purposes of this
Plan, transfer of employment of a participant between the Company and any of its
Affiliates (or between Affiliates) shall not be deemed a Termination of Service.
Employment with the Company and its Affiliates is on an at-will basis only,
unless otherwise provided by an applicable employment agreement between the
Participant and the Company or its Affiliate, as the case may be.

9.3 Participation. No Employee, Director or Consultant shall have the right to
be selected to receive an Award under this Plan, or, having been so selected, to
receive a future Award.

9.4 Indemnification. Each person who is or shall have been a member of the
Committee or the Board shall be indemnified and held harmless by the Company
against and from (a) any loss, cost, liability or expense (including attorneys’
fees) that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit or proceeding to which
he or she may be a party or in which he or she may be involved by reason of any
action taken or failure to act under this Plan or any Award Agreement, and
(b) from any and all amounts paid by him or her in settlement thereof, with the
Company’s prior written approval, or paid by him or her in satisfaction of any
judgment in any such claim, action, suit, or proceeding against him or her;
provided, however, that he or she shall give the Company an opportunity, at its
own expense, to handle and defend the same before he or she undertakes to handle
and defend it on his or her own behalf. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled under the Company’s incorporation documents or Bylaws,
by contract, as a matter of law or otherwise, or under any power that the
Company may have to indemnify them or hold them harmless.

 

14



--------------------------------------------------------------------------------

9.5 Successors. All obligations of the Company under this Plan, with respect to
Awards granted hereunder, shall be binding on any successor of the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business or assets of the Company.

9.6 Beneficiary Designations. If permitted by the Committee, a Participant under
this Plan may name a beneficiary or beneficiaries to whom any vested but unpaid
Award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant, and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
participant’s death shall be paid to the Participant’s estate and, subject to
the terms of this Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the administrator or executor of the
Participant’s estate.

9.7 Nontransferability of Awards. No Award granted under this Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, or to the limited extent
provided in Sections 7.3 and 9.6. All rights with respect to an Award granted to
a Participant shall be available during his or her lifetime only to the
Participant.

9.8 No Rights as Shareholder. Except to the limited extent provided in Sections
7.6 and 7.7, no Participant nor any beneficiary thereof shall have any of the
rights or privileges of a shareholder of the Company with respect to any Shares
issuable pursuant to an Award or the exercise thereof, unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant or his or her beneficiary.

SECTION 10

AMENDMENT, TERMINATION, AND DURATION

10.1 Amendment, Suspension, or Termination. The Board in its sole discretion may
amend or terminate this Plan, or any part thereof, at any time and for any
reason. The amendment, suspension or termination of this plan shall not, without
the consent of the Participant, alter or impair any rights or obligations under
any Award previously granted to such Participant. No Award may be granted during
any period of suspension or after termination of this Plan.

10.2 Duration of this Plan. This Plan shall become effective on the date
specified herein, and subject to Section 10.1, shall remain in effect
thereafter; provided, however, that without further shareholder approval, no
Incentive Stock Option may be granted under this plan after the tenth
anniversary of the effective date of this Plan.

SECTION 11

TAX WITHHOLDING

11.1 Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award or the exercise thereof, the Company shall have the power
and the right to deduct or withhold, or require a participant to remit to the
Company, an amount sufficient to satisfy Federal, state, and local taxes,
including the Participant’s Social Security tax obligation, required

 

15



--------------------------------------------------------------------------------

to be withheld with respect to such Award or the exercise thereof.

11.2 Withholding Arrangements. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
participant to satisfy such tax withholding obligation, in whole or in part, by
(a) electing to have the Company withhold otherwise deliverable Shares, or
(b) delivering to the Company Shares then owned by the participant having a Fair
Market Value equal to the amount required to be withheld. The amount of the
withholding requirement shall be deemed to include any amount that the Committee
agrees may be withheld at the time any such election is made, not to exceed the
amount determined by using the maximum federal, state, or local marginal income
tax rates applicable to the Participant with respect to the Award on the date
that the amount of tax to be withheld is to be determined. The Fair Market Value
of the Shares to be withheld or delivered shall be determined as of the date
that the taxes are required to be withheld.

SECTION 12

CHANGE IN CONTROL

12.1 Change in Control. In the event of a Change in Control of the Company, all
Awards granted under this Plan that are then outstanding and not then
exercisable, or are then subject to restrictions, shall, unless otherwise
provided for in the Agreements applicable thereto, become immediately
exercisable, and all restrictions shall be removed, as of the first date that
the change in Control shall be deemed to have occurred, and shall remain as such
for the remaining life of the Award as provided herein and within the provisions
of the related Agreements; provided however, that the Board of Directors of the
Company may limit the applicability of this Section with respect to that portion
of any Award to which Section 280G of the Code is applicable.

12.2 Definition. For purposes of Section 12.1 above, a Change in Control of the
Company shall be deemed to have occurred if the conditions set forth in anyone
or more of the following shall have been satisfied, unless such condition shall
have received prior approval of a majority vote of the Continuing Directors, as
defined below, indicating that Section 12.1 shall not apply thereto:

(a) any “person” (as such term is used in Section 13(d) of the Exchange Act, but
excluding the Company, any trustee or other fiduciary holding securities under
an employee benefit plan of the company, or any corporation owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company) first becomes,
subsequent to the adoption of this Plan, the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding securities;

(b) during any period of two consecutive years (not including any period prior
to the Effective Date of this Plan), individuals (“Existing Directors”) who at
the beginning of such period constitute the Board of Directors, and any new
director (an “Approved Director”) (other than a director designated by a person
who has entered into an agreement with the Company to effect a transaction
described in paragraph (a), (b) or (c) of this Section 12.2) whose election by
the Board of Directors or nomination for election by the Company’s shareholders
was approved

 

16



--------------------------------------------------------------------------------

by a vote of a least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election previously was so approved (Existing Directors together
with Approved Directors constituting “Continuing Directors”), cease for any
reason to constitute at least a majority of the Board of Directors; or

(c) the shareholders of the Company approve a merger or consolidation of the
Company with any other person, other than (i) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities for the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation, or (ii) a merger in which no “person” (as defined in
Section 12.2(a)) acquires more than thirty percent (30%) of the combined voting
power of the Company’s then outstanding securities; or

(d) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the company’s assets or any transaction having a similar
effect.

SECTION 13

LEGAL CONSTRUCTION

13.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

13.2 Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

13.3 Requirements of Law. The grant of Awards and the issuance of Shares under
this Plan shall be subject to all applicable laws, rules and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required from time to time.

13.4 Securities Law Compliance. With respect to Section 16 Persons, Awards under
this Plan are intended to comply with all applicable conditions of Rule 16b-3.
To the extent any provision of this Plan, Award Agreement or action by the
Committee fails to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable or appropriate by the Committee in its
sole discretion.

13.5 Governing Law. This Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Kansas, excluding its
conflict of laws provisions.

13.6 Captions. Captions are provided herein for convenience of reference only,
and shall not serve as a basis for interpretation or construction of this Plan.

 

17